DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Goh et al. (US – 2015/0136542 A1) discloses Actuator for Electrical Parking Brake System comprising:
an electric motor (12, Fig: 3) including a motor shaft (Fig: 3) and a worm (13, Fig: 3-4) attached or formed on the motor shaft;
a first worm gear (14b, Fig: 3-4) arranged on the worm such that the first worm gear can be caused to carry out a rotary movement about a first rotary axis oriented at an incline to the motor shaft due to a rotation of the motor shaft (Fig: 3-4).
However, prior art fails to disclose a first piston that is adjustable at least by the rotary movement of the first worm gear;
wherein:
a first spindle nut is attached or formed on the first worm gear; and
a first spindle is attached or formed on the first piston and is arranged on the first spindle nut such that the first spindle, by the rotary movement of the first worm gear about the first rotary axis, is adjustable along the first rotary axis such that the first 
Prior art fails to disclose or suggest these limitations recited in independent claims 1 and 10. Therefore, independent claims 1 and 10 are allowable. Claims 2-9 are also allowable by virtue of their dependencies from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SAN M AUNG/Examiner, Art Unit 3657                 

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657